Case 8:21-cv-00639-JVS-DFM Document 8 Filed 04/07/21 Page 1 of 3 Page ID #:34



 1
     JUDE C. COOPER, ESQ.
 2   California Bar Number 213552
     BECKER & POLIAKOFF, P.A.
 3   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 4   Telephone: (213) 221-2814
     E-Mail: JCooper@beckerlawyers.com
 5
     Counsel for Plaintiff,
 6   MEDICAL DEVICE PARTNERS, LLC

 7
                                        UNITED STATES DISTRICT COURT
 8

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                             Southern Division

11   MEDICAL DEVICE PARTNERS, LLC, a                     Case No.: 8:21-cv-00639-JVS-DFM
     Delaware limited liability company,
12
                           Plaintiff,
13
      v.                                                 NOTICE OF INTERESTED PARTIES
14
     NuEYES TECHNOLOGIES, INC., a
15   California corporation,

16                         Defendant.

17
     TO THE CLERK OF THE COURT, ALL INTERESTED PARTIES, AND THEIR ATTORNEYS
18
     OF RECORD:
19
20           Pursuant to Local Rule 7.1-1, the undersigned, counsel of record for Plaintiff, Medical

21   Device Partners, LLC, certifies that the following interested parties have a direct, pecuniary interest
22   in the outcome of this case:
23
             These representations are made to enable the Court to evaluate possible disqualification or
24
     recusal.
25
                    PARTY                                   CONNECTION & INTEREST
26

27   1.      Medical Device Partners, LLC                   Plaintiff

28   2.      Jeff Sacher                                    Shareholder of Plaintiff
                                                        1
                                           NOTICE OF INTERESTED PARTIES

     15008795v.1
Case 8:21-cv-00639-JVS-DFM Document 8 Filed 04/07/21 Page 2 of 3 Page ID #:35



 1   3.      Ronald Sacher                            Shareholder of Plaintiff
 2   4.      Frank Tedesco                            Shareholder of Plaintiff
 3
     5.      NuEyes Technologies, Inc.                Defendant
 4
     Dated: April 7, 2021                             BECKER & POLIAKOFF, P.A.
 5

 6
                                                      By: _/s/ Jude C. Cooper
 7                                                           Jude C. Cooper
                                                             Attorneys for Plaintiff
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                2
                                     NOTICE OF INTERESTED PARTIES

     15008795v.1
Case 8:21-cv-00639-JVS-DFM Document 8 Filed 04/07/21 Page 3 of 3 Page ID #:36



 1
                                       CERTIFICATE OF SERVICE
 2
            I am employed in the County of Los Angeles, State of California. I am over the age of 18
 3
     and not a party to the within action. My business address is 355 South Grand Avenue, Suite 2450,
 4   Los Angeles, CA 90071.

 5   On April 7, 2021, I filed and served the foregoing:
 6           Plaintiff’s Notice of Interested Parties
 7
     On the interested parties of record in the action, as follows:
 8
     NuEyes Technologies, Inc.
 9   c/o its Registered Agent
     Mark Robert Greget
10   120 Newport Center Drive, # 232
11   Newport Beach, CA 92660

12   [X]    BY CM/ECF:
            I hereby certify that I electronically filed the foregoing with the United States District Court,
13   Central District of California, by using the CM/ECF System.
14   [X]     By U.S. Mail: I am “readily familiar” with the firm’s practice of collection and processing
15   correspondence for mailing. The copy of the above-referenced pleading was sent to my office at 1
     East Broward Blvd., Suite 1800, Fort Lauderdale, FL 33301, and was issued by U.S. Mail from
16   that location. Under that practice, it would deposited with the United States Postal Service on that
     same day in the ordinary course of business. I am aware that on motion of the party served, service
17   is presumed invalid if the postal cancellation date or postage meter date is more than one working
     day after the date of deposit for mailing in this declaration.
18

19           Executed on April 7, 2021 at Los Angeles, California.

20         I declare under penalty of perjury of the laws of the State of California and United States of
     America that the foregoing is true and correct.
21
                                                             /s/ Jude C. Cooper
22
                                                             Jude C. Cooper
23
     .
24

25

26

27

28                                                       3
                                        NOTICE OF INTERESTED PARTIES

     15008795v.1
